Proceeding pursuant to CPLR article 78 to review a determination of the respondent Mary H. Smith, dated September 4, 2003, which, upon reconsideration, adhered to her prior determination, dated July 17, 2003, denying the petitioner’s application for a pistol permit, and cross motion by the respondent to dismiss the proceeding for failure to state a cause of action.
Upon the papers filed in support of the proceeding and the cross motion and the papers filed in opposition thereto, it is
Ordered that the cross motion is denied, without costs or disbursements; and it is further,
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
A licensing officer has broad discretion in determining whether “proper cause” exists for the issuance of a “carry concealed” license (Penal Law § 400.00 [2] [f]) and may deny such application for good cause (see Penal Law § 400.00 [1] [g]; Matter of Orgel v DiFiore, 303 AD2d 758 [2003]; Matter of Bando v Sullivan, 290 AD2d 691, 692 [2002]; Matter of Fromson v Nelson, 178 AD2d 479 [1991]). Contrary to the petitioner’s contention, the determination denying his application had a rational basis and was not arbitrary or capricious (see Matter of Hassig v Nicandri, 2 AD3d 1118 [2003], lv denied 2 NY3d 701 [2004]; Matter of Dlugosz v Scarano, 255 AD2d 747, 748 [1998], lv denied 93 NY2d 809 [1999], cert denied 528 US 1079 [2000]).
The petitioner’s remaining contentions are without merit. Altman, J.P., S. Miller, Luciano and Crane, JJ., concur.